UNITED STATES COURT OF APPEALS
                                     FIFTH CIRCUIT

                                            ____________

                                            No. 01-21004
                                            ____________


                 EMILE MARC CUENOD,


                                                Plaintiff - Appellant,

                 versus


                 THE SEALY & SMITH FOUNDATION,


                                                Defendant - Appellee.



                             Appeal from the United States District Court
                                 For the Southern District of Texas
                                           H-00-CV-3652


                                          November 11, 2002


Before EMILIO M. GARZA, and CLEMENT, Circuit Judges, and HUDSPETH*, District Judge.

PER CURIAM:**

       We AFFIRM essentially for the reasons given by the district court.




       *
           District Judge of the Western District of Texas, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.